Case 4:18-cv-00442-ALM-CMC Document 208 Filed 09/21/20 Page 1 of 2 PageID #: 9834




                         IN THE UNITED STATES DISTRICT COURT
                           OF THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION

  EDWARD BUTOWSKY                               §
                                                §
  V.                                            §      Civil Action No. 4:18CV442
                                                §      Judge Mazzant/Magistrate Judge Craven
  DAVID FOLKENFLIK, ET AL.                      §

                  ORDER ADOPTING REPORT AND RECOMMENDATION
                     OF THE UNITED STATES MAGISTRATE JUDGE

         The above-entitled and numbered civil action was heretofore referred to United States

  Magistrate Judge Caroline M. Craven pursuant to 28 U.S.C. § 636. On September 1, 2020, the

  Magistrate Judge issued a Report and Recommendation on Defendants’ Rule 11 Motion for

  Sanctions and Order on Plaintiff’s Motion for Leave to File (“Report and Recommendation”),

  recommending Defendants’ Motion for Sanctions Pursuant to Rule 11 for Violations Committed by

  Plaintiff and His Counsel (Dkt. #96) be DENIED. The Magistrate Judge also granted Plaintiff’s

  Motion for Leave to File Third Amended Complaint (Dkt. #98).

         As noted in the Report and Recommendation, failure to file written objections to the

  proposed findings and recommendations contained in the Report within fourteen days after service

  bars an aggrieved party from de novo review by the district court of those proposed findings and

  recommendations and from appellate review of factual findings accepted or adopted by the district

  court except on grounds of plain error or manifest injustice. Dkt. # 201 at pp. 52-53. Additionally,

  in a September 10, 2020 Order staying these proceedings for forty-five days with four exceptions,

  the Magistrate Judge specifically advised the parties that any objections to the Report and

  Recommendation were to be filed on or before September 15, 2020. Dkt. #205 at p. 2.

         To date, no objections have been filed to the 53-page Report and Recommendation. Even so,
Case 4:18-cv-00442-ALM-CMC Document 208 Filed 09/21/20 Page 2 of 2 PageID #: 9835




.   the Court has carefully reviewed the Report and Recommendation and hereby adopts the Report of

    the United States Magistrate Judge as the findings and conclusions of this Court. Accordingly, it is

           ORDERED that Defendants’ Motion for Sanctions Pursuant to Rule 11 for Violations

    Committed by Plaintiff and His Counsel (Dkt. #96) is DENIED.

          SIGNED this 21st day of September, 2020.




                                          ___________________________________
                                          AMOS L. MAZZANT
                                          UNITED STATES DISTRICT JUDGE




                                                     2
